Per Curiam:

The court is satisfied the judgment in this case ought to be reversed, but it is in some doubt as to what indication should be given the trial court respecting the future disposition of the case.
It seems quite clear that the person holding the office of district judge was the real subject of the appellant’s animadversion. Incidentally, he gave expression to two or three sentences which might indicate a purpose to influence judicial action, but it was impossible, under the circumstances, that they should have any such effect. The disclaimer of intentional disrespect to, or contempt of, the court which the appellant promptly and humbly offered could not, of course, relieve from responsibility for improper language; but, reading the information and the answer together, it is apparent that the appellant was guilty of contempt in a technical sense only, and the administration of justice will rarely if ever be impaired by technical contempts. The trial court’s estimate of the offense seems to have been affected by a number of independent matters only remotely, if at all, pertinent to the inquiry, and even then the case was deemed one for parole rather than sentence. The appellant ought to have been discharged rather than paroled, and at most no more than a nominal fine sufficient to carry the costs should have been imposed. The judgment is one from which an appeal lies. Reversed and remanded.
Benson, J., not sitting.